COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 EL PASO HEALTHCARE SYSTEM,
 LTD., d/b/a LAS PALMAS MEDICAL                 §
 CENTER,                                                        No. 08-13-00285-CV
                                                §                    Appeal from the
                  Appellant,
                                                §            County Court at Law No. 3
 v.
                                                §             of El Paso County, Texas
 LAURA MURPHY,
                                                §                    (TC# 2004-2844)
                  Appellee.
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. We therefore dismiss

the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF JUNE, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Parks, Judge
Parks, Judge (Sitting by assignment)(Not Participating)